El Juez Presidente Sr. Quiñones
emitió la opinión del Tribunal.
En once de Abril del año próximo pasado Don Tomás Landrón Rodriguez demandó en juicio de desahucio, ante el Juez Municipal de Vega baja, á Don Fernando Sal-daña y López de Victoria, del mismo vecindario, para que le desalojara una casa de su propiedad sita en la ca-lle del Centro de aquella población que le tenía arrenda-da por haber vencido el treinta y uno de Marzo anterior el término del contrato de arrendamiento que tenían ce-lebrado y constaba de un documento privado suscrito por ambos contratantes el que presentó después en el acto del juicio en unión de la escritura de propiedad de dicha ca-sa, otorgada á su favor por Ramona Marrero, en cinco de Setiembre de mil novecientos tres, ante el Notario de es-ta ciudad Don Gabriel Guerra y Acosta, inscrita á su favor en el Registro de la Propiedad.
Celebrado el juicio verbal con-asistencia de ambas par-tes, alegó el demandado las excepciones de falta de perso-nalidad del demandante “por carecer de la calidad nece-saria liara comparecer enjuicio”, extremo que dijo deja-ba acreditado plenamente, con una certificación que pre-sentó, expedida por el Sr. Cura Párroco de aquella loca-lidad de la que aparecía el actor como hijo natural de Ma-ría Dionicia Rodriguez; la de nulidad de la papeleta de citación, por no estar extendida con todos los requisitos que exigía la ley procesal y por incumplimiento por par-te .del demandante de una de las condiciones establecidas en el contrato de arrendamiento y según la que, “en el caso de que el -Sr. Saldaña interesara continuar en la ca~ *440sa por más tiempo, se sujetaría á las condiciones que se estipularon”, lo que no había podido tener efecto, por la precipitación con que había procedido el demandante á establecer la demanda; y por último que tanto la vende-dora de la casa Ramona Marrero, como el comprador Don Tomás Landrón, habían incurrido en el delito de falsa re-presentación 6 impostura, puesto que la Ramona Marre-ro, anterior dueña que había sido de la casa, se la había vendido al demandado por escritura pública de veinte y siete de Mayo del mil novecientos dos, que presentaba para su agregación á los autos, y que prevalida de no haber podido inscribirla en el Registro de la Propiedad, se la vendió después al demandante Don Tomás Landrón Rodriguez, el que la inscribió á su nombre en el Registro,' por lo que pidió se suspendiera el juicio y se sacara el tanto de culpa correspondiente para proceder contra am-bos, por el delito que denunciaba en aquel acto.
El Juez desestimó las excepciones propuestas por el demandado, y de conformidad con los Asociados dictó sentencia en 30 de Junio del año próximo pasado decla-rando con lugar el desahucio solicitado por Don Tomás Landrón Rodriguez, y condenando al demandado Don Eernando Saldaña, á que en el improrrogable término de ocho días desalo;)'ara la casa y la pusiera á disposición de su dueño, bajo apercibimiento de que, de no hacerlo así; sería lanzado á su costa; y condenándolo además en todas las costas causadas.
Contra esta sentencia apeló el demandado Don Eer-nando Saldaña para ante la Corte de distrito de San Juan y celebrado el juicio y recibidas las pruebas propuestas por ambas partes, entre ellas el reconocimiento por el de-mandado y apelante, de la firma que con su nombre y ape-llido aparece puesta al pié del contrato de arrendamiento y las declaraciones de varios testigos que aseguran que Don Tomás Landrón Rodriguez y Don Tomás Rodriguez son una misma persona y que el primero es' el nombre que *441lisa acostumbra generalmente y por el que todos'lo co-nocen, dictó sentencia el «Juez de dicha Corte de Distrito en veinte 3r seis de Noviembre del mismo año confirmando la sentencia apelada en todas sus partes, con las costas de ambas instancias á cargo del apelante.
Interpuesta apelación de esta sentencia por el deman-dado Sr. Saldaña para ante esta Corte Suprema, y pre-sentado los alegatos de las partes, insistiendo el apelante en el suyo en sostener que 61 es el dueño preferente de la casa de que se trata, por habérsela vendido á él la anterior dueña antes que al demandante Don Tomás Landrón Rodriguez, se señaló día para la vista á cuyo acto solo asistió el Abogado defensor de la parte apelada.
El contrato privado de arrendamiento literalmente co-piado dice así:
“CONTRATO. — Pot el presiente bago constar que con esta fecha he cedido en alquiler á Don Fernando Saldaña, vecino'de esta Villa, por el término de siete meses á contar del primero del corriente hasta el último .del mes de Marzo del próximo año de mil novecientos cuatro, •una casa de mi propiedad radicada en la carretera del Oeste de la población continuación de la calle 'del “Centro”, en la cantidad de cuarenta y dos dollars, que confieso tener recibidos; y bajo los parti-culares siguientes: — -En el caso que el Sr. Saldaña interese continuar ocupando la oasa por más tiempo, se suge'fca-ni á las condiciones que se estipulen; y 2o. — Si por vencimiento del ¡alquiler á que se refie-re este documento, tuviera que acudírse á Jas vías judiciales para, el desalojo de la casa, 'serán de cuenta del Sr. Saldaña todos-los gas-tos, costas y costos que se originen hasta la terminación del liti-gio. — Y para, prueba de quedar conformes con las condiciones estipu-ladas, firma el Sr. Saldaña el presente, en Vega-baja á 10 de Septiem-bre de 1903. — Fernando Saldaña. — Tornas La.ndron.”
El contesto literal de ese documento, que como se ha dicho ha sido reconocido en juicio por el demandado, y por consiguiente hace prueba contra él, como sí fuera una escritura pública según el artículo 1193 del Código Civil revisado acredita, pues, que al interponerse la demanda *442ele desahucio en once de Abril del año próximo pasado, el contrato de arrendamiento estaba ya vencido con exceso, toda vez que convenido el término de su duración por sie-te meses, á contar desde el primero de Setiembre de mil novecientos tres, basta el último día del mes de Marzo del año.siguiente de mil novecientos cuatro, y habiéndose es-tablecido la demanda el día once de Abril del mismo año, es evidente que el controto de arrendamiento estaba ven-cido con exceso de unos días, cuando se interpuso la de-manda, no habiendo probado el demandado que hubiera sido prorrogado de. conformidad de las partes, pero ni siquiera que hubiera intentado obtener la prórroga como pudo hacerlo.
En cuanto á las demás excepciones alegadas por el de-mandado en el acto del juicio, en ninguna de ellas merece tomarse seriamente en consideración la falta de persona-lidad del demandante, porque nada ha probado el deman-dado para demostrar que careciera de ella el demandante Don Tomás Landrón Rodríguez, toda vez que ni la cali-dad de su nacimiento lo inhabilitaba para comparecer en juicio, ni se ha probado que hubiera hecho uso de un nom-bre supuesto para usurpar acciones ó derechos que no le pertenecieran la de nulidad de la citación, porque cuales-quiera que hubieran sido los defectos que se hubieran co-metido en la cédula de citación, quedaron subsanados con la presentación personal del demandado en el juicio, en cuyo acto pudo alegar y alegó realmente todo cuanto cre-yó más pertinente á su derecho; y en cuanto á la suspen-sión del juicio por la denuncia que formuló contra el com-prador y la vendedora de la casa, por los supuestos deli-tos de falsa representación é impostura, porque ni con arreglo á la antigua Ley procesal la denuncia de un deli-to dentro de un procedimiento civil, bastaba para suspen-derlo, ni mucho menos hoy que con arreglo al artículo 2o. del nuevo Código de Enjuiciamiento Civil, “cuando la violación de un derecho permita el ejercicio de ambas ac-*443clones, la civil y la criminal, el dereclio de ejercer la una, no impide el derecho de ejercer la otra.”
Por último tampoco puede tomarse en consideración cuanto se alega por el apelante respecto á su pretendido derecho de propiedad sobre la casa- en cuestión,, porque tratándose de un'juicio de desahució en el que no puede discutirse sobre la propiedad, aquella alegación resulta impertinente.
Por todas estas consideraciones el Juez que suscribe es de parecer que procede confirmarse la sentencia apelada, con las costas.

Confirmada.

Jueces concurrentes: Sres. Hernández, Pigueras, Mae Leary y Wolf.